DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to approving a credit card transaction at a Point of Sale device ("POS") without sending payment information to an acquiring bank for approval of the transaction, the POS not supporting an internet or telephone line connection at a time of approving the transaction in which the POS determin[es] that the internet connection or the telephone line has been reestablished, transmitting a request for payment to a merchant bank, the request for payment including the stored credit card information, the purchase amount and information indicating that the purchase has already been approved, classified in G06Q 20/409.
II. Claims 12-16 drawn to approving a credit card transaction at a Point of Sale device ("POS") without sending payment information to an acquiring bank for approval of the transaction, the POS not supporting an internet or telephone line connection at a time of approving the transaction in which the mobile device determinat[es] that the internet connection has been reestablished, transmitting the stored credit card information, purchase amount and merchant information to a bank for processing, classified in G06Q 20/409.
II. Claims 17-20 drawn A computer-implemented method for executing a rules-based authentication of an electronic transaction, the method being performed by an electronic device .
The inventions are independent or distinct, each from the other because:
Inventions I, II, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as POS determin[es] that the internet connection or the telephone line has been reestablished, transmitting a request for payment to a merchant bank, the request for payment including the stored credit card information, the purchase amount and information indicating that the purchase has already been approved, subcombination II has separate utility such as the mobile device determinat[es] that the internet connection has been reestablished, transmitting the stored credit card information, purchase amount and merchant information to a bank for processing, and subcombination III has separate utility such as executing a rules-based authentication of an electronic transaction based on parameters and time of day ranges.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627